       Case: 4:18-cr-00974-AGF Doc. #: 2 Filed: 11/29/18 Page: 1 of 4 PageID #: 10



                                                                                           FILED
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI                          NOV·2 9.2018
                                       EASTERN DIVISION                                U.S. DISTRICT COURT .
                                                                                     EASTERN DISTRICT OF MO
                             \                                                               ST. LOUIS
  UNITED STATES OF AMERICA,                      )
                                                 )
           Plaintiff,                            )
                                                 )
  v.                                             )

 ERIC L. WHITE,
                                                 )!
                                                 )
                                                       4:18CR974 AGF/NCC
 JACKSON UVALLE aka STALLION,                    )
 DERRICK A. MITCHELL, and                        )
 LUIS A. PIRIL,                                  )
                                                 )
           Defendants.                           )

                                          INDICTMENT

                                             COUNT I
                                  i
        The Grand Jury charges that:

        Beginning on an unlmown date and continuing for a time period, including March 2018,

 with the exact dates unknown, within the Eastern District of Missouri and elsewhere,

                                    ERIC L. WIIlTE,
                             JACKSON UVALLE aka STALLION,
                               DERRICK A. MITCHELL, and
                                     LUIS A. PIRIL

 the defendants herein, did lmowingly and intentionally conspire, combine, confederate and agree

 with each other and ·Other persons lmown and unknown to this Grand Jury, to commit offenses

 against the United States: to distribute and possess with the intent to distribute a controlled

. substance, methamphetamine, a Schedule II controlled substance, in violation of Title 21, United ,

 States Code, Section 841(a)(l) and Title 21, United States Code, Section 846; and

         The quantity of actual methamphetamine involved in the conspiracy attributable to each as

 a result of his/her own conduct, and the conduct of other conspirators reasonably foreseeable to
     Case: 4:18-cr-00974-AGF Doc. #: 2 Filed: 11/29/18 Page: 2 of 4 PageID #: 11




  him/her, is 50 grams or more, punishable und~r Title 21., United States Code, Section 841 (b)(1 )(A).

                                                COUNT II

        The Grand Jury charges that: _ ·

        Beginning on an unknown date and continuing for a time period, including March 2018,

  with the exact dates unknown, within the Eastern District of Missouri and elsewhere,

                                     ERIC L. WHITE,
                              JACKSON UVALLE aka STALLION,
                                DERRICK A. MITCHELL, and
                                      LUIS A. PIRIL

  the defendants herein, did knowingly and intentionally conspire, combine, confederate and agree

' with each other and other persons lmown and unknown to this. Grand Jury, to commit offenses

  against the United States: to distribute and possess with the intent to distribute a mixture or
                                                      ',
  substance containing a detectable amount of a controlled substance, fentanyl, a Schedule II

  controlled substance, in violation of Title 21, United States Code, Section 841(a)(l) and Title 21,

 United States Code, Section 846; and

         The quantity of fentanyl mixture involved in the conspiracy attributable to each as a result

 of his/her own conduct, and the conduct of other conspirators reasonably foreseeable to him/her,
                                           \
 is 400 grams or more, punishable under Title 21, United States Code,__ Section 84l(b)(l)(A).

                                               COUNT III

       The Grand Jury charges that:

       Beginning on an unknown date and continuing for_ a time period, including March 2018,

 with the exact dates unknown, within the Eastern District of Missouri and elsewhere,

                                     ERIC L. WIDTE, and
                                                                                               /
                                   DERRICK A. MITCHELL,

                                                  2             \
      Case: 4:18-cr-00974-AGF Doc. #: 2 Filed: 11/29/18 Page: 3 of 4 PageID #: 12




  the defendants herein, did knowingly and intentionally conspire, combine, confederate and agree

  with each other and other persons known and unknown to this Grand Jury, to commit offenses

  against the United States: to distribute and possess with the intent to distribute a controlled

  substance, cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

  Section 841(a)(l) and Title 21, United• States Code, Section 846; and

          The quantity of cocaine involved ill the conspiracy attributable to each as a result of his/her   /

  own conduct, and the conduct of other conspirators reasonably foreseeable to him/her, is 5
  (            .                                            -
  kilograms or more, punishable under Title 21, United States Code, Section 841(b)(l)(A).

                                    FORFEITURE ALLEGATION

         The Grand Jury further finds by probable cause that:

         .I.       Pursuant to Title 21, United States Code Section 853(a), upon conviction of an

 <?ffense in violation of Title 21, United States Code, Sections 84l(a)(l) and 846 as set forth in

 Counts I, II, III, the defendants listed in each count-shall forfeit to the United States of America

 any property, real and personal, constituting or derived from any proceeds obtained directly or

 indirectly as a result of said offenses, and any property used, or intended to be used, in any

 manner or part to commit or facilitate the commission of said violations.

         2.        Subject to forfeiture is a sum of money equal to the total value of any property,

 real or personal, constituting or derived from any proceeds obtained directly or indirectly as a

\result of such violation(s).

         3.        If any of the property described above, as a result of any act or omission
                                                                                    \




 of the defendant(s):


                                                    3
         Case: 4:18-cr-00974-AGF Doc. #: 2 Filed: 11/29/18 Page: 4 of 4 PageID #: 13




                     a.     cannot be located upon the exercise of due diligence;

                     ·b.    has been tr~ferred or sold to, or deposited with, a third party;

                     c.     has b~en placed beyond the jurisdiction of the court;

                     d.     has been substantially diminished in value; or

                     e.     has been commingled with other property _which cannot be di{rided

     without difficulty, the United States of America will be entitled to the forfeiture of substitute

     property pursuant to Title 21, United States Code, Section 853(p).



                                                    A TRUE BILL.



                                                   FOREPERSON

    : ·JEFFREY B. JENSEN
     United States Attorney.



      BETH ORWICK, #52089MO
    · Assistant United States Attorney
                 I




1




                                                       4




                                                                                    -----'-----·--·---
